Citation Nr: 1532228	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for posttraumatic degenerative joint disease of the thoracic spine and degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy, left lower extremity.

3.  Entitlement to an initial compensable rating for scar, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), regional office (RO), in Phoenix, Arizona.  The case is currently under the jurisdiction of the Seattle, Washington, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9 dated in November 2010 the Veteran requested a Travel Board hearing.  No such hearing was scheduled.  In a statement dated in April 2015 he clarified that he wished to be scheduled for a videoconference hearing before the Board.

In order to comply with due process requirements and pursuant to the request of the Veteran, this matter is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  All correspondence and any hearing transcripts regarding this hearing must be associated with the claim file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




